Citation Nr: 0819478	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
hypertension is not a result of any established event, 
injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's 
hypertension has not been secondarily caused by or aggravated 
by any service-connected condition.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would be helpful for 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for hypertension.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
As will be discussed further below, while the veteran clearly 
has a current diagnosis of hypertension, there is no 
competent medical evidence of record which gives any 
indication that his current hypertension can be related to 
his time on active duty.  As the claims file contains the 
veteran's service treatment records, private medical records, 
and VA treatment records, the Board finds that sufficient 
competent medical evidence is of record to make a decision on 
the claims.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the service medical records are negative for a 
diagnosis of hypertension.  The June 1982 enlistment exam 
report shows a blood pressure reading of 130/80.  Three 
separate treatment records from the same day in July 1982 
reveal blood pressure readings of 130/70, 120/82, and 140/84.  
In August 1983, the reading was noted to be 110/64.  An 
examiner recorded a reading of 110/70 in September 1983, and 
in October 1983, the pressure was observed to be 126/70.  An 
October 1984 treatment record shows a blood pressure reading 
of 130/80.  In January 1985, the pressure reading was 110/62, 
and an electrocardiogram of the heart was within normal 
limits.  The veteran complained of a rapid heart rate in 
February 1985, and a service examiner took blood pressure 
readings of 132/94 and 120/90 on the same day.  In 
March 1985, a reading of 130/80 was recorded, and the 
veteran's blood pressure was 108/76 in June 1985.  A 
September 1985 record reveals a blood pressure reading of 
116/68, and an October 1985 note shows a reading of 122/68.  
The blood pressure was recorded as 132/82 and 120/72 on two 
separate days in May 1986.  A March 1987 record shows a 
reading of 132/70, and an October 1987 note shows a reading 
of 126/80.  In March 1988, the veteran's blood pressure was 
noted to be 121/64.  The May 1988 separation exam report 
shows a blood pressure reading of 110/70.  On Reports of 
Medical History (RMH) completed in October 1985 and May 1988, 
the veteran indicated that he did not have high blood 
pressure.

A VA treatment note dated September 1988 reveals a blood 
pressure reading of 130/80.  In December 1989, the veteran 
told a VA examiner that his blood pressure was elevated when 
checked at a fitness center where he was being encouraged to 
sign up for an expensive exercise program.  The examiner 
noted that the veteran's blood pressure was 120/80.  

A military entrance processing station (MEPS) physical record 
dated October 1991 shows a blood pressure reading of 122/90, 
and it was noted that the veteran was qualified for 
enlistment.

A VA outpatient record from January 1992 shows blood pressure 
readings of 144/40 and 135/78.  It was noted that the veteran 
expressed concern because he said that his blood pressure was 
usually 120/80.  However, he then related that he was taking 
over-the counter Ibuprofen and decongestants.  On VA general 
examination in December 1993, the blood pressure reading was 
130/80.  In January 1994, the veteran's blood pressure was 
noted to be 130/90.  A private treatment note from March 1994 
states that the veteran's blood pressure was 120/90.  A VA 
treatment note from August 1995 shows a reading of 120/80.  
An October 1996 record reveals a reading of 130/84, and in 
January 1997, a reading of 130/80 was recorded.  A VA note 
from May 1997 shows a reading of 126/80.

A VA podiatry clinic record dated October 1999 lists 
hypertension in the veteran's previous medical history.  A VA 
examiner indicated in May 2001 that the veteran's prior 
medical history was positive for hypertension, and his blood 
pressure was well controlled on his current regimen of 
medication.  A note from the VA diabetes clinic in June 2001 
states that hypertension was an active problem for the 
veteran.  VA and private medical records from June 2001 
through May 2005 indicate that the veteran was receiving 
ongoing treatment for diagnosed hypertension.

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2007).  The Board notes that the 
service medical records contain elevated blood pressure 
readings for the veteran on a single day in February 1985.  
The Board also notes that the veteran has submitted what 
appears to be an undated military physical examination record 
with a blood pressure reading that could be read either as 
120/70 or 170/70.  However, even extending the benefit of the 
doubt to the veteran that the undated record is from the 
veteran's period of active service and the reading is 170/70, 
the Board finds that considering the context of the nineteen 
normal blood pressure readings taken throughout the veteran's 
period of active duty, the two elevated blood pressure 
readings do not comprise the predominant trend that is 
required by VA schedular guidelines to establish 
hypertension.

According to the evidence of record, the first competent 
medical evidence of a diagnosis of hypertension was provided 
in 1999, eleven years after the veteran left active service-
well beyond the one-year period during which presumptive 
service connection could be granted.  Additionally, the blood 
pressure readings of record for the first year after the 
veteran's active duty do not meet the VA schedular guidelines 
for hypertension.  See 38 C.F.R. § 4.104 Diagnostic Code 7101 
(2007).  The first recorded elevated blood pressure reading 
of record subsequent to the veteran's active duty service is 
from October 1991-over three years after the veteran left 
active service.  Therefore, service connection for 
hypertension cannot be granted on a presumptive basis.

The veteran's current hypertension is well documented, but 
there is no medical evidence that connects the veteran's 
currently diagnosed hypertension with any incident, event, or 
disease that occurred during his active duty service.  Based 
upon the evidence of record, the Board finds the veteran's 
present hypertension was not incurred as a result of an 
established event, injury, or disease during active service.  
Without medical evidence establishing an etiology between 
events in service and the present diagnosis of hypertension, 
service connection for hypertension cannot be granted on a 
direct basis.  Additionally, there is no competent medical 
evidence of record that establishes an etiology between the 
veteran's current hypertension and any of his service-
connected disabilities.  Therefore, service connection cannot 
be established for hypertension on a secondary basis.

While the veteran may believe his hypertension was incurred 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


